DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 8-10, filed 15 Sep 2022, with respect to restriction of claims 4-5 by restriction requirement of 15 Apr 2022 have been fully considered and are persuasive.  The restriction of claim 5 of 24 Jun 2022 has been withdrawn (claim 4 has been cancelled by the Applicant in reply filed 15 Sep 2022), and claim 5 is hereby rejoined and examined.  The amendment to claims 1 and 5 makes it clear that the “porous particle”, e.g. of Fig. 1C, is combinable with the elected species of Fig. 1A, 5A-5B as disclosed.
Applicant’s arguments, see pg. 10, filed 15 Sep 2022, with respect to the claim objections have been fully considered and are persuasive. The claim objections of 24 Jun 2022 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 10, filed 15 Sep 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of 24 Jun 2022 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 10, filed 15 Sep 2022, with respect to the 35 U.S.C. 112(d) rejection have been fully considered and are persuasive. The 35 U.S.C. 112(d) rejection of 24 Jun 2022 has been withdrawn in view of the amended claim. 
Applicant’s arguments, see pg. 10-15, filed 15 Sep 2022, with respect to the 35 U.S.C. 103 rejection of claim 1 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Liberman is no longer relied upon.
Regarding claim 22, Applicant argues, see pg. 13-14, that Stinson fails to teach that the openings are closed. However, the Examiner respectfully disagrees. As noted in the Non-Final Office Action of 24 Jun 2022 and in the 35 U.S.C. 103 rejections below, a review of the specification of the instant application, specifically in pg. 14, lines 20-30, discloses that the claimed gel body is made of chitosan, collagen, methyl cellulose, polyethylene glycol (PEG), or gelatin. Therefore, Blair’s gel body, which is made of chitosan, collagen, methyl cellulose, polyethylene glycol (PEG), or gelatin (see [0084]-[0085] of Blair), is capable of at least being “sized to close a4 LEGAL\49737975\ 1Preliminary Amendmentrespective opening at each of a pair of opposed ends of the gel body in response to the gel body hydrating when exposed to bodily fluids”, as recited in claim 22. See the 35 U.S.C. 103 rejection to claim 22 below. That is, it is not understood what material difference exists between Stinson and Applicant’s invention.
Regarding claims 30-34, Applicant argues, see pg. 14-15, that “the conclusion (that Blair’s gel body is capable of persisting in the tissues of the host mammalian subject for a period of about 9 months or longer) fails to consider what effect cross-linking might have on i) the transit of ultrasound energy to the shells of Blair and Liberman; ii) the transit of ultrasound energy from the shells of Blair and Liberman, the restraint that cross-linking can have on the ability of shells to move (e.g., vibrate), and the ability to evaporate liquid in the shells and dissolve the shells of Liberman”. However, the Examiner respectfully disagrees. The Examiner relied on the disclosure of the instant application, which merely discloses potential compositions of the gel body and does not disclose specific methods of cross-linking the gel body other than “dry-freezing and/or thawing”. Therefore, in view of the limited disclosure of the instant application, one skilled in the art would find Blair’s gel body (along with, Blair’s gel body in view of Muratoglu’s cross-linked gel body) comprised of materials explicitly disclosed in the specification of the instant application to be capable of performing the function of “persists in the tissues of the host mammalian subject for a period of about 9 months or longer”. See the 35 U.S.C. 103 rejections to claims 30-34 below.  That is, it is not understood how the materials as presented in the references differ from Applicant’s invention, as they appear to be the same and would therefore have the same properties.
Regarding claim 32, Applicant argues, see pg. 15, that Muratogolu fails to disclose “wherein the gel body is rendered at least partially cross-linked by dry-freezing and thawing”. However, the Examiner respectfully disagrees. As noted in the 35 U.S.C. 103 rejection below, a review of the specification of the instant application specifically discloses in pg. 30, lines 1-7, discloses that the claimed gel body is rendered at least partially cross-linked by aldehyde, epoxide, isocyanate, or metallic cross-linker, and specifically in pg. 14, lines 20-30 and pg. 28, lines 5-19, that the claimed gel body is made of polyvinyl alcohol. Therefore, Muratoglu’s gel body of polyvinyl alcohol cross-linked by aldehyde, epoxide, isocyanate, or metallic cross-linker is capable of dry-freezing and thawing.

Status of Claims
Claims 1-3, 5-11, 13, 22-23, and 26-34 are currently examination. Claim 4 has been cancelled and claim 5 has been rejoined since the Non-Final Office Action of 24 Jun 2022.

Claim Objections
Claims 2-3, 5-11, 13, 22-23, and 26-34 are objected to because of the following informalities:  
“The composite marker of claim X wherein” should read “The composite marker of claim X, wherein “ (claims 2-3, 5-11, 13, 22-23, and 26-34); and
“provide reflectivity of ultrasound imaging signals” should read “provide the reflectivity of the ultrasound imaging signals” (claim 3).  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103












The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7-11, 13, 26, and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (US PG Pub No. 2018/0289444) - hereinafter referred to as Blair - in view of Muratoglu et al. (US PG Pub No. 2006/0079597) - hereinafter referred to as Muratoglu; Yang et al. (US PG Pub No. 2019/0192253, provided by the Applicant in the IDS of 07 Apr 2021) - hereinafter referred to as Yang.
Regarding claims 1-3 and 5, Blair discloses a composite marker (Fig. 13: composite gel marker 40), comprising:
a gel body (gel marker body 54) having an outer surface (Fig. 13: outer surface of composite marker 40 bounded by gel marker body 54);
a first plurality of ultrasound reflective elements (silica shells 24; [0059]-[0062]: silica shell 24 provide a strong ultrasound imaging signature due to hollow nature of the silica shell) carried in or on the gel body (Fig. 13: silica shells 24),
each ultrasound reflective element respectively comprising a particle having a cavity ([0059]-[0062]: silica shell 24 provide a strong ultrasound imaging signature due to hollow nature of the silica shell; Fig. 9 and [0060]: hollow silica shells 24 including hollow void 34); and
at least one radiopaque element (radiopaque ribbon marker 52) carried in or on the gel body (Fig. 13 and [0082]: marker 52 in gel material 48 of gel marker body 54),
wherein the at least one radiopaque element (radiopaque ribbon marker 52) is not disposed around the outer surface of the gel body (Fig. 13: radiopaque ribbon marker 52 in the center of gel marker body 54).
	Blair does not disclose:
wherein the gel body is at least partially cross-linked to persist in the human body for at least 3 weeks;
each ultrasound reflective element respectively comprising a porous particle having a plurality of cavities and at least one fluid in the plurality of cavities to provide reflectivity of ultrasound imaging signals (claims 1-3 and 5);
wherein each porous particle comprises silica or titanium dioxide (claim 2);
wherein the at least one fluid in the plurality of cavities comprises at least one of an entrapped gas or an entrapped liquid to provide reflectivity of ultrasound imaging signals (claim 3); and
wherein each ultrasound reflective element comprises a hydrophobic coating that at least temporarily seals one or more pores thereof (claim 5).
Muratoglu however discloses:
a gel body ([0032]: crosslinked vinyl polymer hydrogel) that is at least partially cross-linked ([0066]-[0067]: chemical crosslinking by metallic salt, aldehyde, (di-)isocyanate, epoxies, (poly-)aldehyde; [0013]-[0014]: freeze-thaw cycling in forming PVA (poly vinyl alcohol) hydrogels).
	A review of the specification of the instant application, specifically in pg. 30, lines 1-7, discloses that the claimed gel body is rendered at least partially cross-linked by aldehyde, epoxide, isocyanate, or metallic cross-linker. Additionally, the specification of the instant application, specifically in pg. 14, lines 20-30 and pg. 28, lines 5-19, discloses that the claimed gel body is made of polyvinyl alcohol. Therefore, Muratoglu’s gel body of polyvinyl alcohol cross-linked by aldehyde, epoxide, isocyanate, or metallic cross-linker is capable of at least “persist(ing) in the human body for at least 3 weeks”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair’s gel body to include Muratoglu’s cross-linked gel body. The motivation for the combination would have been to “improve the durability of PVA (gel body)”, as taught by Muratoglu ([0001]). 
Yang additionally discloses:
an ultrasound reflective element comprising silica ([0083]: silica shells) that is porous and comprises a hydrophobic coating that at least temporarily seals one or more pores thereof ([0083]: poly(cyanoacrylate) film on silica shells to seal pores of silica); and
the ultrasound reflective body comprising a fluid in a cavity to provide reflectivity of ultrasound imaging signals ([0110]: air or perfluorocarbon gas as ultrasound contrast agent).
It is noted that polycyanoacrylate is well known in the art to be inherently hydrophobic.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair’s marker to include Yang’s silica shells that are porous and sealed in hydrophobic coating. The motivation for the combination would have been to allow the marker to allow “The excellent sonographic properties indicate that the poly(cyanoacrylate) film on the surface of silica shells can seal the pores of silica and keep air within the hollow space, which subsequently works as an ultrasound contrast agent. The polymer film also exhibit good water resistance so the air can be kept within the hollow shell for an extended period of time”, as taught by Yang ([0083]). 
	It is noted that claims dependent on claim 1 that are rejected below include Blair’s gel body modified by the teachings of at least Muratoglu as the gel body that is at least partially cross-linked.
Regarding claim 7, Blair in view of Muratoglu and Yang discloses all limitations of claim 1, as discussed above, and Blair further discloses:
wherein the gel body (gel marker body 54) further comprises at least one or more contrast materials (Fig. 13: imaging materials 29),
each of the one or more contrast materials (imaging materials 29) detectable via a respective detection modality that is different from one another and different than ultrasound imaging and X-ray imaging ([0060]: imaging materials 29 for specifically generating a distinct return signal for a variety of corresponding imaging modalities including direct visual observation, ultrasound imaging, fluoroscopy, MRI and the like; [0057]: visual observation include camera imaging or microscopy).
Regarding claim 8, Blair in view of Muratoglu and Yang discloses all limitations of claim 7, as discussed above, and Blair further discloses:
2herein each of the one or more contrast materials (imaging materials 29) includes a dye or a pigment, visually detectable ([0081]: visually distinct imaging materials 29 include dyes).
Regarding claim 9, Blair in view of Muratoglu and Yang discloses all limitations of claim 1, as discussed above, and Blair further discloses:
wherein the at least one radiopaque element (radiopaque ribbon marker 52) comprises at least one radiopaque wire or band takes the form of an open coil (Fig. 13: single gamma shaped (or open coil) radiopaque ribbon marker 52).
Regarding claim 10, Blair in view of Muratoglu and Yang discloses all limitations of claim 1, as discussed above, and Blair further discloses:
wherein the at least one radiopaque element (radiopaque ribbon marker 52) comprises at least one radiopaque clip (Fig. 13).
Regarding claim 11, Blair in view of Muratoglu and Yang discloses all limitations of claim 10, as discussed above, and Blair does not disclose:
wherein the at least one radiopaque clip has a bow-tie shape, a U-shape, or a dumbbell shape.
However, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have Blair’s radiopaque clip modified as a bow-tie shape, a U-shape, or a dumbbell shape, because a review of the specification of the instant application does not disclose a radiopaque clip of a bow-tie shape, a U-shape, or a dumbbell shape providing an unexpected advantage when both the claimed radiopaque clip and Blair’s radiopaque clip perform the same function of being radiopaque, or detectable in an imaging modality.  It has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)).
Regarding claim 13, Blair in view of Muratoglu and Yang discloses all limitations of claim 1, as discussed above, and Blair further discloses:
wherein at least a portion of the at least one radiopaque element (radiopaque ribbon marker 52) is embedded in the gel body (gel marker body 54; Fig. 13 and [0082]: marker 52 in gel material 48 of gel marker body 54).
Regarding claim 26, Blair in view of Muratoglu and Yang discloses all limitations of claim 1, as discussed above, and Blair further discloses:
wherein the radiopaque element (radiopaque ribbon marker 52) comprises a radiopaque metal selected from the group consisting of stainless steel, platinum, gold, iridium, titanium, tantalum, tungsten, silver, rhodium, nickel, bismuth, and barium; an alloy of the radiopaque metals; an oxide of the radiopaque metals; a sulfate of the radiopaque metals; a carbonate of the radiopaque metals; or a combination thereof ([0084]: radiopaque ribbon marker 52 made from an elongate element of metallic radiopaque material such as gold, platinum, tantalum and the like).

Regarding claims 28-29, Blair in view of Muratoglu and Yang discloses all limitations of claim 1, as discussed above, and Blair further discloses:
wherein the gel body (gel marker body 54) comprises a natural gelatinous material, a synthetic polymer, or a combination thereof ([0080]: gel marker body 54 includes gel material 48; [0084]-[0085]: gel material 48 of chitosan gel, collagen, methyl cellulose, polyethylene glycol (PEG), suitable polysaccharides ... (or) gelatin material) (claims 28-29); and
wherein the gel body comprises i) a protein selected from the group consisting of collagen, gelatin, fibrin, fibronectin, and albumin; ii) a polysaccharide selected from the group consisting of cellulose or methyl cellulose, hyaluronic acid, chitin, chitosan, and calcium alginate; iii) a synthetic polymer selected from the group consisting of polyvinyl alcohol (PVA), polyglycolic acid (PGA), polylactic acid (PLA), poly(glycolic-co-lactic acid) (PLGA), polycaprolactone (PCL), polymethacrylate (PMA), polymethylmethacrylate (PMMA), polyethylene oxide (PEO), polyamine, polyoxaamide, polyoxaester, polyethylene glycol (PEG), polypropylene (PP), polytetrafluoroethylene (PTFE), polyester, polyetheretherketone (PEEK), and a copolymer thereof, or a mixture of any two or more members from i), ii), or iii)  ([0080]: gel marker body 54 includes gel material 48; [0084]-[0085]: gel material 48 of chitosan gel, collagen, methyl cellulose, polyethylene glycol (PEG), suitable polysaccharides ... (or) gelatin material) (claim 29).
Regarding claims 30-34, Blair in view of Muratoglu and Yang discloses all limitations of claim 1, as discussed above, and Blair does not disclose:
wherein the gel body is at least partially cross-linked via a physical process, a chemical modification, and/or using a crosslinking agent (claims 30-34);
wherein the gel body is rendered at least partially cross-linked by using a crosslinking agent selected from the group consisting of an aldehyde, glutaraldehyde, glyceraldehyde, dialdehyde, starch, epoxide, dimethyl adipimidate, glucosepane, carbodiimide, pentosidine, isocyanate or polyisocyanate, metallic cross-linker, ionic cross-linker, acrylic compound, alginate, sulfhydryl, genipin, and a combination thereof (claim 31);
wherein the gel body is rendered at least partially cross-linked by dry-freezing and thawing (claim 32);
wherein the degree of crosslinking of the gel body is pre-determined by the rate of degradation of the composite marker in the tissues of a host mammalian subject (claims 33-34); and
wherein the rate of degradation of the composite marker in the tissues of the host mammalian subject is such that the composite marker persists in the tissues of the host mammalian subject for a period of about 9 months or longer (claim 34).
However, a review of the specification of the instant application, specifically in pg. 14, lines 20-30 and pg. 28, lines 5-19, discloses that the claimed gel body is made of chitosan, collagen, methyl cellulose, polyethylene glycol (PEG), or gelatin. Therefore, Blair’s gel body, which is made of chitosan, collagen, methyl cellulose, polyethylene glycol (PEG), or gelatin (see [0084]-[0085] of Blair), is capable of at least “persist(ing) in the tissues of the host mammalian subject for a period of about 9 months or longer”, as recited in claim 34.
Muratoglu further discloses:
a gel body ([0032]: crosslinked vinyl polymer hydrogel) that is rendered at least partially cross-linked by using a crosslinking agent selected from the group consisting of an aldehyde, glutaraldehyde, glyceraldehyde, dialdehyde, starch, epoxide, dimethyl adipimidate, glucosepane, carbodiimide, pentosidine, isocyanate or polyisocyanate, metallic cross-linker, ionic cross-linker, acrylic compound, alginate, sulfhydryl, genipin, and a combination thereof ([0066]-[0067]: chemical crosslinking by metallic salt, aldehyde, (di-)isocyanate, epoxies, (poly-)aldehyde), and
the gel body is also rendered at least partially cross-linked by thawing ([0013]-[0014]: freeze-thaw cycling in forming PVA (poly vinyl alcohol) hydrogels).
	A review of the specification of the instant application, specifically in pg. 30, lines 1-7, discloses that the claimed gel body is rendered at least partially cross-linked by aldehyde, epoxide, isocyanate, or metallic cross-linker. Therefore, the product by process limitation “the degree of crosslinking of the gel body is pre-determined by the rate of degradation of the composite marker in the tissues of a host mammalian subject” recited in claims 33-34 is an inherent feature of a gel body at least partially cross-linked by aldehyde, epoxide, isocyanate, or metallic cross-linker, and Muratoglu discloses such gel body of polyvinyl alcohol cross-linked by aldehyde, epoxide, isocyanate, or metallic cross-linker. Furthermore, a review of the specification of the instant application, specifically in pg. 14, lines 20-30 and pg. 28, lines 5-19, further disclose that the claimed gel body is made of polyvinyl alcohol.
	Additionally, since the specification of the instant application specifically discloses in pg. 30, lines 1-7, discloses that the claimed gel body is rendered at least partially cross-linked by aldehyde, epoxide, isocyanate, or metallic cross-linker, and specifically in pg. 14, lines 20-30 and pg. 28, lines 5-19, that the claimed gel body is made of polyvinyl alcohol. Therefore, Muratoglu’s gel body of polyvinyl alcohol cross-linked by aldehyde, epoxide, isocyanate, or metallic cross-linker is capable of dry-freezing and thawing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair’s gel body to include Muratoglu’s cross-linked gel body. The motivation for the combination would have been to “improve the durability of PVA (gel body)”, as taught by Muratoglu ([0001]). 

Claim 27 is unpatentable over Blair in view of Muratoglu and Yang, as applied to claim 1 above, as further evidenced by Rains et al. (US PG Pub No. 2012/0059376) - hereinafter referred to as Rains.
Regarding claim 27, Blair in view of Muratoglu and Yang discloses all limitations of claim 1, as discussed above, and Blair further discloses:
wherein the radiopaque element (radiopaque ribbon marker 52) comprises a radiopaque ceramic ([0079]: radiopaque marker 52 includes barium sulfate).
	It is noted that one of ordinary skill in the art would recognize that barium sulfate is a ceramic material, as evidenced by Rains ([0120]: ceramics (such as barium sulfate)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Muratoglu and Yang as applied to claim 1 above, and further in view of Henriksen et al. (WIPO Pub No. WO2019/243419) - hereinafter referred to as Henriksen.
Regarding claim 6, Blair in view of Muratoglu and Yang discloses all limitations of claim 1, as discussed above, and Blair further discloses:
wherein the first plurality of ultrasound reflective elements (silica shells 24) are carried in or on the gel body (gel marker body 54) in a dispersion therein (Fig. 13 and [0078]: dispersion of silica shells observed in Doppler imaging).
	Blair does not disclose: 
wherein the first plurality of ultrasound reflective elements are carried in or on the gel body in a colloidal dispersion.
	Henriksen, however, discloses:
silica carried in gel body in a colloidal dispersion (pg. 3, lines 4-8: fiducial marker comprising gel and radionuclides/radioisotopes; pg. 29, line 35 - pg. 30, line 7: embedding of radionuclides in silica nanoparticles (NPs); pg. 12, lines 9-12: solution having all components in colloidal dispersion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair’s marker to include Henriksen’s marker comprising ultrasound reflective element carried in gel body in colloidal dispersion. The motivation for the combination would have been to “provide[s] excellent fiducial markers for use in guidance for surgical procedures (particularly in brachytherapy)”, as taught by Henriksen (pg. 3, lines 1-3).
 
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Muratoglu and Yang as applied to claim 1 above, and further in view of Stinson et al. (US Patent No. 6174330) - hereinafter referred to as Stinson.
Regarding claim 22, Blair in view of Muratoglu and Yang discloses all limitations of claim 1, as discussed above, and Blair does not explicitly disclose:
wherein the gel body forms a cavity in which the at least one radiopaque element is located, and the gel body is sized to close a4 LEGAL\49737975\ 1Preliminary Amendmentrespective opening at each of a pair of opposed ends of the gel body in response to the gel body hydrating when exposed to bodily fluids.
	However, a review of the specification of the instant application, specifically in pg. 14, lines 20-30, discloses that the claimed gel body is made of chitosan, collagen, methyl cellulose, polyethylene glycol (PEG), or gelatin. Therefore, Blair’s gel body, which is made of chitosan, collagen, methyl cellulose, polyethylene glycol (PEG), or gelatin (see [0084]-[0085] of Blair), is capable of at least being “sized to close a4 LEGAL\49737975\ 1Preliminary Amendmentrespective opening at each of a pair of opposed ends of the gel body in response to the gel body hydrating when exposed to bodily fluids”, as recited in claim 22.
	Stinson further discloses:
a gel body forming a cavity in which at least one radiopaque element is located (Fig. 8B, 10A-B, 10D: hollow portion 15, cavity 15; Col 15, lines 31-48: solid radiopaque material held in place in a hollow portion 15/cavity 2 by adhesive gelatin to surrounding marker 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair’s gel body to include Stinson’s radiopaque element in a cavity of a gel body. The motivation for the combination would have been to allow “a temporary containment of a radiopaque material … The radiopaque material may be designed to disperse from the bioabsorbable-radiopaque marker 14 after a predetermined period of time”, as taught by Stinson (Col 15, lines 9-40). 
Regarding claim 23, Blair in view of Muratoglu and Yang discloses all limitations of claim 1, as discussed above, and Blair does not disclose:
wherein the gel body forms a cavity in which the at least one radiopaque element is located, and the gel body having an opening positioned at a first end thereof.
	Stinson, however, discloses:
a gel body forming a cavity in which at least one radiopaque element is located, and the gel body having an opening positioned at a first end (Fig. 8B-C, 10A-B, 10D: hollow portion 15, cavity 15 with open ends 14a/b; Col 15, lines 31-48: solid radiopaque material held in place in a hollow portion 15/cavity 2 by adhesive gelatin to surrounding marker 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair’s gel body to include Stinson’s gel body. The motivation for the combination would have been to allow “a temporary containment of a radiopaque material … The radiopaque material may be designed to disperse from the bioabsorbable-radiopaque marker 14 after a predetermined period of time”, as taught by Stinson (Col 15, lines 9-40).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799